WARD, Circuit Judge.
April 29, 1910, at about 5:30 a. m., the master of the libelant's tug Gladiator, intending to land at the river end of the Feed Docks above the Long Island ferry slips at Long Island City, put her helm aport and reversed her engines full speed astern. He evidently miscalculated the tug’s headway, because she struck the pier so hard that he was thrown down, both his jaws broken, probably by the- wheel, and he lay unconscious until after the collision happened. The tug continued to go full speed astern, with nobody in charge of her navigation, in a semicircle, until just before the collision the first deck hand, when it was too late, went into the pilot house and rang up the engines full speed ahead. When the tug’s stern was pointing into the docks, she was struck on her port side by the bows of two floats in tow and alongside of Transfer No. 19 coming up the East River and severely damaged. The tide was the last of the ebb, and the course of the Transfer was within 300 to 400 feet of the Long Island piers. Her master said he saw the tug backing away from the Feed Dock when 2,000 feet off, and that he blew a signal of one whistle to indicate that he would pass inside of her and slowed, which was not answered. He blew another, which was not answered, and stopped, and then he blew an alarm and went full speed astern. At the time he blew the alarm, he was within 75 or 100 feet of the tug.
The District Judge dismissed the libel, on the ground that the collision was a pure accident; nobody being at fault. We cannot concur in this view. The master of the tug was clearly at fault in miscalculating her headway, and the only other question is whether the Transfer was also at fault. The master of the Transfer must have seen that the tug was not on any definite course, but executing a maneuver which brought the situation within the rule of special circumstances. Article 29, Inland Rules of 1897;1 The Servia, 149 U. S. 144, 13 Sup. Ct. 877, 37 L. Ed. 681; The John Englis, 176 Fed. 723, 100 C. C. A. 579. If there was anything in the navigation of the tug to indicate that she was not under control, the Transfer’s duty to exercise care was of the highest order. If, on the other hand, the master of the Transfer thought the tug was being intentionally navigated so as to go astern into a lower dock, it was his duty to aid the maneuver as far as lay in his power. Upon his own statement he had 2,000 feet of space and four minutes of time in which to act, and we are satisfied that he did not take the natural step of stopping and going astern until the collision was inevitable. Both vessels were at fault.
The decree is reversed, and the court below directed to enter a decree for half damages and half the costs of the District Court and full costs of this court in favor of the libelant.

 U. S. Comp. St. 1901, p. 2884.